EXHIBIT Internal Announcement November 20, 2009 Contact:Hugh W. Mohler, President & CEO410-494-2580 To All Associates: Bay National Corporation Announces New Board Assignments The Boards of Directors of Bay National Bank and Bay National Corporation, the holding company for Bay National Bank, have elected Charles L. Maskell as Chairman of the Boards of both Bay National Corporation and Bay National Bank and Lead Outside Director of both entities. I will retain my positions as President and CEO of Bay National Corporation and Bay National Bank and will continue to serve as a director of both organizations. Mr.
